          Case 1:06-cv-02280-JPO Document 272 Filed 07/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TIMOTHY D. LAURENT, on behalf of
 himself and all others similarly situated,
                                Plaintiff,                      06-CV-2280 (JPO)

                      -v-                                            ORDER

 PRICEWATERHOUSECOOPERS LLP,
 et al.,
                   Defendants.


J. PAUL OETKEN, District Judge:

        In light of the Supreme Court’s denial of PricewaterhouseCoopers LLP’s petition for

certiorari, the stay in this case is hereby lifted.

        SO ORDERED.


Dated: July 29, 2021
       New York, New York
